Citation Nr: 0410801	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-03 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to February 
1975.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  The RO 
denied service connection for a chronic acquired psychiatric 
disorder, to include schizophrenia. 

The veteran testified before a Veterans Law Judge at a Travel 
Board hearing in March 1994.  A transcript of this hearing has 
been associated with the claims file.  

In October 1995, the Board remanded the claim for further 
development.  In an October 2002 supplemental statement of the 
case, the RO continued the denial of service connection for 
chronic acquired psychiatric disorder.

The case has been returned to the Board for further appellate 
review.  In a letter dated in May 2003, the Board informed the 
veteran and his representative, DAV, that the Veterans Law Judge 
who had presided at the hearing was no longer employed at the 
Board.  The veteran was provided with the opportunity to attend 
another hearing with a different Veterans Law Judge.  A reply was 
not received.

FINDINGS OF FACT

1.  Schizophrenia was not manifest during service, nor was it 
manifest within one year of separation from service.

2.  Competent evidence of a nexus between schizophrenia and 
service is not of record.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service, nor 
can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and 
information necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the May 1993 statement of 
the case, the RO provided the veteran with the criteria required 
to warrant service connection under 38 C.F.R. § 3.303, and with 
the criteria for presumptive service connection for psychoses 
under 38 C.F.R. §§ 3.307 and 3.309.  In the August 2002 VCAA 
letter, under a heading entitled "What Must the Evidence Show to 
Establish Entitlement," the RO stated that in order to establish 
entitlement for service-connected compensation benefits, the 
evidence must show an injury or disease in service, or an event in 
service causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability and 
the disease, injury, or event in service. 

Second, VA has a duty to inform the veteran of which information 
and evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In an August 
2002 VCAA letter, copies of which were sent to the veteran and to 
his representative, under a heading entitled "What Has Been Done 
to Help with your Claim," the RO stated that it had obtained the 
veteran's service medical records and records from the Social 
Security Administration (SSA).  Under a heading entitled "What You 
Should Do in Support of Your Claim," the RO stated that the 
veteran should tell the RO about any additional information or 
evidence that he would like VA to obtain, and to send the evidence 
the RO needed as soon as possible.  The RO indicated that the 
veteran had not reported for two prior scheduled examinations, and 
requested that the veteran let the RO know if he was willing to 
report for an examination.  The RO stated that if the veteran had 
any additional evidence for VA to consider that had not been 
previously submitted, that he should provide the name and address 
of the person, agency, or company who had relevant records, the 
approximate time frame covered by the records, and the condition 
for which he was treated, so that the RO could request those 
records for him.  

Under a heading entitled "VA's Duty to Assist You in Obtaining 
Evidence for Your Claim," the RO stated that it would help the 
veteran obtain medical records, employment records, or records 
from other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain the 
records from the appropriate person or agency.  The RO stressed 
that it was still the veteran's responsibility to support his 
claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this case VA 
has obtained the veteran's service medical and personnel records.  
A September 1997 letter from the University of California Medical 
Center indicated that there were no records for the veteran on 
file.  The RO requested records from 1975 to 1995 from the San 
Francisco VAMC; a reply was received indicating that that facility 
had records from 1990 only.  The RO also requested records from 
1975 to 1991 from the Oakland VAMC; a reply was received 
indicating that that facility had records from 1991 only.  The RO 
requested records from the Palo Alto VAMC from 1991 to 1992; the 
requested records were forwarded to the RO.  The RO also requested 
records prior to 1986 from the Brentwood VAMC; a reply was 
received indicating that no records were on file prior to 1986.  
The RO requested records for the veteran from the U.S. Army Crime 
Records Center; a "Report of Investigation" was received.  The RO 
requested records from the SSA.  A reply was received indicating 
that there were no medical records on file for the veteran, that 
the file only contained non-medical information, and that the 
original file was no longer available to review.

The veteran has not indicated the existence of any additional 
records that would aid in substantiating his claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to November 9, 2000, the date the VCAA was 
enacted.  VA believes that this decision is incorrect as it 
applies to cases where the initial AOJ decision was made prior to 
the enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of entitlement to service 
connection for a chronic acquired psychiatric disorder to include 
schizophrenia, a substantially complete application was received 
in June 1992.  Thereafter, in a rating decision dated in March 
1993, that issue was denied.  Only after that rating action was 
promulgated did the AOJ, in August 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the appellant.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is against 
a grant of service connection for chronic acquired psychiatric 
disorder, to include schizophrenia.

Initially, the Board notes that although the veteran served during 
a time of war, he does not allege that his schizophrenia began in 
combat, and, therefore, 38 U.S.C.A. § 1154(b), pertaining to proof 
of service incurrence or aggravation of a disease or injury in the 
case of a veteran who engaged in combat with the enemy, is not for 
application.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303 (2003).  Service 
connection for psychoses may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The veteran was diagnosed with schizophrenia, chronic 
undifferentiated type, in a January 1993 VA mental examination.  
Evidence of a disease or injury in service related to the 
veteran's current diagnosis of schizophrenia, however, is not of 
record.  The veteran's service medical records showed that 
clinical psychiatric evaluations were normal in the December 1973 
enlistment examination report and the December 1974 separation 
physical examination report.  Further, in Reports of Medical 
History forms dated in December 1973 and December 1974, the 
veteran checked boxes indicating that he did not have nor ever had 
depression or excessive worry, or nervous trouble of any sort.  
Similarly, there is no competent evidence of a psychosis within 
one year of separation from service.

The veteran asserts that he underwent confinement and a court 
martial during service which caused him mental anguish, and that 
this experience caused his schizophrenia.  The veteran's service 
personnel records indicated that he underwent pretrial confinement 
and was tried in November 1974.  Competent evidence of a nexus 
between the veteran's current diagnosis of schizophrenia and the 
confinement and trial in service is not of record, however.  The 
Board notes that the veteran does not have the requisite knowledge 
of medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical etiology.  
See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether 
the veteran's schizophrenia was caused by his confinement and 
trial in service is a matter of etiology.

Nor does the Board find evidence of continuity of symptomatology 
since service.  The first objective evidence of symptoms of 
schizophrenia was in a 1984 Social Security Administration 
determination, which referred to a psychiatric evaluation 
identifying the veteran's psychotic symptomatology.  The veteran 
has given conflicting reports as to when he first began 
experiencing symptoms of schizophrenia.  In a January 1986 VA 
admission note, the veteran gave a history of auditory 
hallucinations since 1976.  Later in the same note, the veteran 
gave a history of depression with psychosis since 1980.  In a 
March 1986 VA progress note, the veteran reported feeling 
depressed since he was discharged from service.  In a VA Medical 
Record Report dated in August 1992, the veteran admitted to 
intermittent auditory hallucinations for over 10 years.  In an 
October 1992 VA admission assessment, the veteran indicated that 
the beginning of his psychiatric problems coincided with the 
veteran's confinement and court-martial in service.  In an October 
1992 VA discharge summary, the veteran admitted to auditory 
hallucinations and delusional thinking in the early 1970's, with a 
history of psychotic symptoms since he was in the army.  

In the January 1993 VA mental examination report, the veteran 
stated that he began having auditory hallucinations in the early 
1980's.  In a private progress note dated in November 1993, the 
veteran reported that he first started having "mental problems" 
when he lost his job in 1981.  At the March 1994 Travel Board 
hearing, the veteran stated that he did not receive any medical 
treatment between 1975 and 1982.  Thus, according to the veteran's 
various reports, the onset of his symptoms was at some point from 
the early 1970's to the early 1980's.  The Board finds that the 
veteran's reports as to the onset of symptoms are conflicting and 
therefore not credible.  Further, in regard to a notion of a 
history of symptoms since the army, such is a mere transcription 
of lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber happens 
to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board finds that there is no evidence of continuity 
of symptomatology since discharge.  Savage v. Gober, 10 Vet. App. 
488 (1997).  The Board further finds that schizophrenia did not 
become manifest within one year of separation from service, as the 
first objective evidence of symptoms of schizophrenia was in the 
1984 SSA determination.  

The Board notes that the veteran had a diagnosis of schizotypal 
personality disorder in a December 1984 SSA determination.  A 
personality disorder is not considered a disease for purposes of 
service connection.  38 C.F.R. § 3.303(c) (2003).

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of service connection for chronic 
acquired psychiatric disorder, to include schizophrenia, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 59.

ORDER

Entitlement to service connection for schizophrenia is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



